PER CURIAM.
S.R. appeals his adjudication of delinquency and disposition for resisting an officer without violence. We affirm, but we note a probable disposition error.
According to the record, S.R. was born on November 26, 1994. Thus, he was seventeen years and approximately eleven months old at the time of his disposition on October 24, 2012. The court adjudicated him delinquent and placed him on probation for an indefinite period of time not to exceed his nineteenth birthday. Because the court adjudicated S.R. delinquent, his juvenile probation could not exceed one year for a first-degree misdemeanor. See §§ 775.082(4)(a), 843.02, 985.435(5), Fla. Stat. (2012); R.F. v. State, 42 So.3d 333, 334-35 (Fla. 2d DCA 2010). If S.R. serves a term of probation until his nineteenth birthday, this term may exceed the statutory maximum by approximately one month.
Affirmed.
ALTENBERND, NORTHCUTT, and BLACK, JJ., Concur.